Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelD,1 Page.1-of 44

 

AO 106 (Rev. 04/10) Application fora Search Warrant F i L E D

 

 

UNITED STATES DISTRICT COURT] SEP -6 2019

 

 

 

 

for the SOURT
ys : : CLERK US DISTRICT © ANIA
Southern District of California SOUTHERN DISTRICT OF CALE CR NTY
In the Matter of the Search of )
(Briefly describe the property to be searched )
er identify the person by name and address) ) Case No. 1 9 Mi d 3 8 0 8
Forensic Images of cellular phones seized from Javier )
Pefialoza, in the custody cf United States Postal .

Inspection Service, 815 E Street, San Diego, CA 92101
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of California , there is now concealed (identisp the
person or describe the property to be seized):

See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
© evidence of a crime;
IM contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
CO a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C, §§ 2252 and 2252A — Certain activities related to images of minors engaged in sexually explicit conduct

and child pornography

The application is based on these facts:

See Attached

@ Continued on the attached sheet.
1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on nN sheet.
\- \e / —<
o Vid [21
\ en signature
Darin ité, Postal Inspector, U.S. Postal Service

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 7/63 U4

City and state: San Diego, CA Hon. Barbara L. Major, United States Magistrate Judge

Printed name and title

 

 

 

 

 

 
Oo co ~JI HD A FBP W NH YH

BR BN NO BD BRD ORD ORD ORO ee ee eH
~J ON OW > la ho —- §3 SO oo s~ ON UN me Ww NR oS

| personnel, suspects, victims, and witnesses and learned different methods by which

 

 

Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelID.2 Page 2 of 11

AFFIDAVTE IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
I, Darin M. White, being duly sworn, hereby state as follows:
INTRODUCTION
1. J am a Postal Inspector employed by the United States Postal Inspection!
Service (USPIS) in San Diego, California. I have been employed as a Postal
Inspector since March 2008, and am currently assigned to the Mail Theft and Violent
Crimes Team. My primary responsibility is the investigation of identity theft and
fraud involving the U.S. Mail. While conducting my duties, I am in contact with

other law enforcement contacts and have spoken with other law enforcement

the crime of identity theft and fraud is committed. Prior to that, I was employed as
a Diversion Investigator for the Drug Enforcement Administration for 5 years where

I was responsible for conducting narcotics and fraud investigations

2. My experience as a Postal Inspector has included the investigation off

cases involving the use of computers and the Internet to commit crimes. For the past
five years I have been assigned as an affiliate agent to the San Diego Internet Crimes
Against Children (ICAC). During my experience with the ICAC, I have received
training and gained experience in interviewing and interrogation techniques, arrest
procedures, search warrant applications, the execution of searches and seizures,
computer crimes, computer evidence identification, child pornography
identification, computer evidence seizure and processing, and various other criminal
laws and procedures. I have personally participated in the execution of search
warrants involving the search and seizure of computer equipment.

3, This affidavit is made in support of an application by the United States
of America for the issuance of a warrant to search the forensic image of data
previously extracted from two cellular phones seized from Javier Pefialoza onl

March 29, 2019, pursuant to a warrant obtained by agents from the Drug

1

 

 
Oo CO ss DH A BP WH Ne

BO bBo NO BRO RD Re Oe Ee Ee EE OO EE OO ES =|

 

 

Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelD.3 Page 3 of 11

Enforcement Administration (DEA) on March 26, 2019, which forensic images are
currently maintained on a hard drive located in evidence at the United States Postal
Inspection Service, 815 E Street, San Diego, California, within the Southern District
of California, as described more fully in Attachment A, for the items described in
Attachment B, which items constitute evidence, fruits, and instrumentalities of
violations of Federal laws, namely, 18 U.S.C. §§ 2252 and 22524, certain activities
related to materials involving the sexual exploitation of children and constituting of
containing child pornography.

4, The facts set forth in this affidavit are based on my own personal
knowledge, knowledge obtained from other individuals during my participation in
this investigation, including other law enforcement officers, my review of
documents and computer records related to this investigation, communications with
others who have personal knowledge of the events and circumstances described
herein, and information gained through my training and experience. Because this
affidavit is submitted for the limited purpose of establishing probable cause in
support of the application for a search warrant, it does not set forth each and every
fact that I or others have learned during the course of this investigation.

FACTS IN SUPPORT OF PROBABLE CAUSE

5. On March 26, 2019, agents from the DEA obtained Federal Search
Warrant #19MJ1268 authorizing agents to search the residence located at 6832
Upton Court, San Diego, CA 92111, within the Southern District of California. The
warrant also authorized the agents to seize and search cellular devices for evidence
related to narcotics trafficking activities.

6. On March 29, 2019, agents from the DEA executed the warrant. During
the execution of the warrant, agents arrested Javier Pefialoza and seized numerous
items of evidentiary value. Agents seized a white Samsung Cell phone (Target

Phone 1) and a gold Galaxy S6 Edge Cell phone (Target Phone 2), as further

2

 

 
oOo fr SO OH BP WwW HH

ID AON OD ON as SOK OU UC SUM ON GK CU

 

 

Case 3:19-mj-03808-BLM Document 1 Filed 09/06/19 PagelD.4 Page 4 of 11

described in Attachment A. On April 18, 2019, the two Target Phones (and other
electronic items) were transferred from the DEA San Diego Field Office to Postal
Inspector Ana Flores, in San Diego, CA. On that same date, Inspector Flores
submitted both Target Phones to the U.S. Postal Inspection Service Forensic
Laboratory for search pursuant to the warrant. Analysts with the Forensic Laboratory
extracted data from the Target Phones using forensic software, and copied the
forensic image of the data to a hard drive, along with the data extracted from other
seized computer and digital items.

7. On May 24, 2019, Inspector Flores received the Target Phones back
from the Forensic Laboratory. Inspector Flores also received a hard drive which
contained the results from the forensic imaging of the Target Phones and other
computer and digital items. The forensic images of the Target Phones are identified
within the larger hard drive as Exhibit 1 (Target Phone 1) and Exhibit 2 (Target
Phone 2). |

8. On August 2, 2019, in preparation for the proffer of Javier Pefialoza

Inspector Flores began reviewing the forensic images of Target Phone 1 with the
intent to print the photos and take a copy to the U.S. Attorney’s Office for review
with Pefialoza. Inspector Flores opened the file folder labeled “Images” and waited
for the images to load. As Inspector Flores waited for the images to load, she
observed the first photo in the file contained four images arranged on one
pane, Inspector Flores observed the bottom left side photo depicted a young
Caucasian girl that appeared to be in her teens. Inspector Flores opened this photo
and further observed the top right side photo depicted a young Caucasian girl that
was completely naked wearing a white tank top that was pulled up and her legs were
spread open. The young girl was giving oral sex to a male that was completely
naked. Inspector Flores described the young girl as in her early teens. The top left

side corner depicted a large black and white dog that was engaged in a sexual act

3

 

 
Oo Oo SH tT BR WY we

MB bh Bb KD PO BD BD RDO OR meee
~l Dm OA BB WH NH KS Oo Oo eH IAD DB HD BP WH WV KF BD

 

 

Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelID.5 Page 5of11

with a naked individual. The naked individual was backed into the dog and that
individual was giving oral sex to a male that was completely naked. Inspector Flores
could not tell the age or the gender of the individual the dog was engaged with
because this person was crouched on their knees and was facing away. The bottom
right side corner photo depicted a clothed young Caucasian girl that was crouched
on her knees and was looking up as she was giving oral sex to a male. Inspector
Flores indicated that the girl also appeared to be in her teens.

9, On or around August 12, 2019, I spoke with Inspector Flores who
relayed the information in the above paragraph about the possible image containing
child pornography which she located on Target Phone 1. Inspector Flores stated
that after seeing the suspected child pornography image, she stopped review of
Target Phone 1 and contacted myself and the U.S. Attorney’s Office for further
guidance. On or around August 12, 2019, I met with Inspector Flores and viewed
the image in question. The part of the image that caught my attention was the image
in the upper right corner of the four image set. The girl in the image appeared to be
a prepubescent female performing oral sex on an adult male, and constituting child
pornography within the meaning of 18 U.S.C. § 2256.

10. Onor around August 12, 2019, Inspector Flores informed me that while
reviewing Target Phone 2 she found the same image described above in paragraph
8. Inspector Flores informed me that both cell phones belonged to Javier Pefialoza.

11. Asaresult of my training and experience in child exploitation and child
pornography investigations, and the training and experience of other law
enforcement officers with whom I have had discussions, there are certain
characteristics common to individuals involved in the receipt, distribution and
possession of child pornography.

a. These individuals may receive sexual gratification, stimulation,

and satisfaction from contact with children; or from fantasizing while viewing

4

 

 

 
—

NM BH NH BR BRD RD OBO ORD OOO ee
“DN a Ohh ON ! CS aS Ot aT OC OUD GOCE SS lr

Oo OH ~sS DH A S&S Wb

 

 

Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelID.6 Page 6 of 11

children engaged in sexual activity or in sexually suggestive poses, such as in person,
in photographs, or other visual media; or from literature describing such activity.

b. These individuals may collect sexually explicit or suggestive
materials, in a variety of media, including photographs, magazines, motion pictures,
video tapes, books, sliders and/or drawings or other visual media. These individuals
often use these materials for their own sexual arousal and gratification. Furthermore,
they may use these materials to lower the inhibitions of children they are attempting
to seduce, to arouse the selected child partner, or to demonstrate the desired sexual
acts.

c. To the extent these individuals possess and maintain “hard
copies” of child pornographic material, that is, their pictures, films, video tapes,
magazines, negatives, photographs, correspondence, mailing lists, books, tape
recordings, etc., they almost always maintain those hard copies in the privacy and
security of their home. They typically retain pictures, films, photographs, negatives,
magazines, correspondence, books, tape recordings, mailing lists, child erotica, and
video tapes for many years. “Child erotica,” as used herein, means materials or items
that are sexually arousing to persons having a sexual interest in minors but that are
not, in and of themselves, obscene or that do not necessarily depict minors in|
sexually explicit poses or positions.

d. Likewise, these individuals often maintain their digital of
electronic collections of child sexual exploitation images in a safe, secure, and
private environment, such as a computer and surrounding area, or on cellular
telephones. These collections are often maintained for several years and are kept
close by, usually at the individual’s residence, on his or her person, or in his or her
vehicles, to enable the individual to view the collection, which is valued highly.

e. These individuals also may correspond with and/or meet others

to share information and materials; are rarely able to completely destroy

5

 

 
oOo ~~ DB A BP WwW YH

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

|there are individuals with a sexual interest in children who download and view

 

 

Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelID.7 Page 7 of 11

correspondence from other child pornography distributors/collectors; conceal
correspondence as they do their sexually explicit material; and often maintain lists
of names, addresses, and telephone numbers of individuals with whom they have
been in contact and who share the same interests in child pornography.

f. These individuals prefer not to be without their child sexual
exploitation images for any prolonged time period. Collectors will take thei
collection with them if they change residences, as the collection is considered to be
a prized possession. This behavior has been documented by law enforcement officers

involved in the investigation of child pornography throughout the world. That said,

digital images of child sexual exploitation, and delete it in order to avoid detection
by law enforcement or other people. However, even in cases where these images are
deleted, or concealed via encryption software, forensic examiners can use
specialized tools to recover the deleted files or access encrypted files.

g. These individuals often use specialized software to conceal the
existence of evidence and/or destroy said evidence. There are a variety of different
programs that an individual can use to accomplish these objectives, many of which
are free. Additionally, these individuals have been known to store child pornography
in unconventional physical locations, as well as in unusual digital locations onl
computers and cellular phones. These files and folders, or applications, have been!
misnamed or renamed in an attempt to mislead investigators.

h. These individuals will often download and store images of
children they know or with whom they have communicated, as well as their
communications with those children. The images may not necessarily be
pornographic or obscene in nature; however, they are often used for the individuals’

sexual gratification.

 

 

 
oO fF 4 DBD AH BR WH Be

NS BO BO BRD BD ORD OBR OR OOO ee ee es ae
~~ HA ww F&F WS YP KF DT ODO Mw “s DB A BP WH BB KS ©

 

 

Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelD.8 Page 8 of 11

12. Based upon my experience and training, Pefialoza displays the
characteristics of an individual involved in the receipt and possesson of child
pornography. Specifically, images of child pornography were located within the
forensic images of two separate phones belonging to Pefialoza.

PROCEDURES FOR ELECTRONICALLY STORED INFORMATION AS
TO ANY CELLULAR TELEPHONE

13. It is not possible to determine, merely by knowing the cellular
telephone’s make, model and serial number, the nature and types of services to
which the device is subscribed and the nature of the data stored on the device.
Cellular devices today can be simple cellular telephones and text message devices,
can include cameras, can serve as personal digital assistants and have functions such
as calendars and full address books and can be mini-computers allowing for
electronic mail services, web services and rudimentary word processing. An
increasing number of cellular service providers now allow for their subscribers to
access their device over the internet and remotely destroy all of the data contained
on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information.in volatile memory within
the device or in memory cards inserted into the device. Current technology provides
some solutions for acquiring some of the data stored in some cellular telephone
models using forensic hardware and software. Even if some of the stored
information on the device may be acquired forensically, not all of the data subject
to seizure may be so acquired. For devices that are not subject to forensic data
acquisition or that have potentially relevant data stored that is not subject to such

acquisition, the examiner must inspect the device manually and record the process

 

 

 
SM BN BM BO BRD BRD ORD ORD ee ee ee ae
a DB A FB WH YP KY DC OO SB J DB TA FP WH WH KF

Oo Oo Ss DA A SB WY NY

 

 

Case 3:19-mj-03808-BLM Document 1 Filed 09/06/19 PagelID.9 Page 9 of 11

and the results using digital photography. This process is time and labor intensive
and may take weeks or longer.

14. Following the issuance of this warrant, I will collect the forensic image
of the data extracted from the Target Phones and subject that data to analysis. All
forensic analysis of the data contained within the telephones and their memory cards
will employ search protocols directed exclusively to the identification and
extraction of data within the scope of this warrant.

15. Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take weeks or months. The
personnel conducting the identification and extraction of data will complete the
analysis within sixty (60) days, absent further application to this court.

CONCLUSION

16. Based on the aforementioned factual information, I respectfully submit
that there is probable cause to believe that evidence, fruits, and instrumentalities of
violation of 18 U.S.C. §§ 2252 and 2252A may be located on the seized items
described in Attachment A. I, therefore, respectfully request that the attached
warrant be issued authorizing the seizure of the items listed in Attachment B.

A We

Darin M. White, Postal Inspector
U.S. Postal Inspection Service

Subscribed and sworn before me this SA tay of September, 2019.

 

 

 
Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelD.10 Page 10 of 11

ATTACHMENT A
PROPERTY TO BE SEARCHED

The property to be searched is described below:

e Forensic Image of data extracted from one White Samsung Cell Phone
(Target Phone 1), seized from Javier Pefialoza on or about March 29, 2019,
USPIS Evidence #1S0001450498

e Forensic Image of data extracted from one Gold Galaxy S6 Edge Cell Phone
(Target Phone 2) seized from Javier Pefialoza on or about March 29, 2019,
USPIS Evidence #1S0001450499

The forensic images are currently maintained on a hard drive located in evidence at
the United States Postal Inspection Service, 815 E Street, San Diego, California
92101, and identified as Exhibits 1 and 2 on that hard drive.

 
Case 3:19-mj-03808-BLM Document1 Filed 09/06/19 PagelD.11 Page 11 of 11

ATTACHMENT B
ITEMS TO BE SEIZED
Authorization is sought to search for and seize evidence that relates to the

violation of 18 U.S.C. §§ 2252 and 2252A. This authorization includes the search
of electronic data to include deleted data, remnant data and slack space. The seizure
and search of will be conducted in accordance with the “Procedures For
Electronically Stored Information” provided in the affidavit submitted in support of
this warrant. Items to be seized include the following:

a. Evidence reflecting use, dominion and control of the device such as
communications, records, or data including but not limited to emails, text messages,
photographs, audio files, videos, or location data:

i. tending to indicate efforts to send, receive or possess child
pornography as defined by 18 U.S.C. § 2256;

li. tending to identify other facilities, storage devices, or services—
such as email addresses, IP addresses, phone numbers—that may contain electronic
evidence tending to send, receive or possess child pornography as defined by 18
U.S.C. § 2256;

iii, tending to identify co-conspirators, criminal associates, or others
involved in sending, receiving or possessing child pornography as defined by 18
US.C. § 2256;

iv. tending to identify the user of, or persons with control over or
access to, the subject phone; or

v. tending to place in context, identify the creator or recipient of,
or establish the time of creation or receipt of communications, records, or data above.

 

 
